Case 2:20-cv-01154-RGK-GJS Document 36 Filed 06/19/20 Page 1 of 1 Page ID #:159



   1 Joe Angelo (Bar No. 268542)                                       JS-6
       jangelo@gajplaw.com
   2 Gale, Angelo, Johnson, & Pruett, P.C.
       1430 Blue Oaks Blvd., Ste. 250
   3 Roseville, California 95747
       Telephone: 916-290-7778
   4 Facsimile: 916-721-2767

   5 Attorneys for Plaintiff
       Christopher R. Proctor
   6

   7
                               UNITED STATES DISTRICT COURT
   8
            CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
   9

  10
       CHRISTOPHER R. PROCTOR,                       Case No.: 2:20-cv-01154-RGK-GJS
  11

  12
                      Plaintiff,
                                                     [PROPOSED] ORDER
  13            vs.
  14 EXPERIAN INFORMATION
       SOLUTIONS, INC., et. al.
  15           Defendants.
  16

  17

  18
                Pursuant to the stipulation of the Parties, Experian Information Solutions, Inc.
  19
       is dismissed with prejudice and each party shall bear its own attorneys’ fees and
  20
       costs.
  21

  22
                IT IS SO ORDERED.
  23

  24
       DATED: June 19, 2020
  25                                            Hon. R. GARY KLAUSNER
                                                UNITED STATES DISTRICT JUDGE
  26

  27

  28

                                                     1
                                             [PROPOSED] ORDER
